     Case 3:19-cv-01116-CAB-LL Document 37 Filed 01/15/21 PageID.528 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARTHA GARCIA,                                     Case No.: 3-19-cv-1116-CAB-LL
12                                     Plaintiff,
                                                        DISMISSAL WITH PREJUDICE
13   v.
14   SEAWORLD ENTERTAINMENT;                            [Doc. No. 36]
     SEAWORLD PARKS AND
15
     ENTERTAINMENT – SAN DIEGO; and
16   DOES 1-100, inclusive,
17                                  Defendants.
18
19         Upon consideration of the parties’ joint motion to dismiss this case with prejudice,
20   and good cause appearing, it is hereby ORDERED that the motion is GRANTED. This
21   case is DISMISSED WITH PREJUDICE, with each side to bear its own costs and fees.
22         It is SO ORDERED.
23   Dated: January 15, 2021
24
25
26
27
28

                                                    1
                                                                              3-19-cv-1116-CAB-LL
